DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grass (US 20200154948 A1) in view of Conder (US 20150260566 A1).
Regarding Claim 1, Grass teaches A robot system configured to determine a recipe from an ingredient list obtained by detecting a type and an amount of an 5ingredient, the robot system comprising (Abstract: A system is disclosed for automatically preparing meals according to a selected recipe. [0087] an SKU barcode or RFID tag is associated with each food container and is configured to store information relating to the ingredient stored in the food container, such as the type of ingredient, the quantity of the given ingredient, the date of expiry of the ingredient according to the purchase date, etc.): a storage table configured to (Fig. 2 element 202 furniture unit [0080] the plurality of food containers are stored in a plurality of storage compartments of the furniture unit 202.): and 15a robot configured to (Fig. 2 element 600 grabbing member): receive the ingredient list obtained from the type and the amount of the ingredient identified by the storage table from the storage table ([0059] FIG. 6 is a top view of the system illustrating food containers stored in drawers of a furniture unit and a freezer, the food containers comprising identification means; [0086] The identification means are configured to store information relating to the ingredient stored in the food container, such as the type of ingredient, the quantity of the given ingredient, the date of expiry of the ingredient according to the purchase date, etc. [0089] The system 100 further comprises an identification unit 300 for identifying a selected given food container. The identification unit 300 is operatively connected to the control system 500 for automatically identifying the identification means of the selected food containers for providing the suitable food container of a selected recipe to the food processing unit 200.); retrieve menus to be cooked with the ingredient list ([0206] In the case where the user is not available to provide the at least one missing ingredient, according to processing step 706, the control system 500 displays at least one feasible recipe given the inventory 900 of the system 100); 20and 44perform cooking by determining the recipe according to a menu selected from the menus. ([0224] Referring to FIG. 17, an exemplary task schedule 1000 is shown and comprises at least one step for preparing and cooking the selected recipe at the desired time and for the desired number of people. The task schedule 1000 further specifies the time for completing the at least one step, the at least one ingredient required to prepare the recipe, the cooking devices needed, etc. [0225] According to processing step 716, the control system 500 executes the task schedule 1000 previously generated.)
Grass does not expressly disclose, but Conder discloses detect a weight change by a scale installed under each of cells that store ingredients according to types of the ingredients (Fig. 2 element 22 tray with different types of ingredients, Fig. 4 element 14 scale under element 22 tray, [0048] the scales 14 have pressure sensors in each corner and use a mathematical combination of the pressure sensor readings to sense the weight of the food which is inside of the food tray 22.); 10detect the cell of which a weight is changed according to an ingredient selection of a user to identify the type of the ingredient ([0053] if the computer sensed any dispensing of food from the tray 22 via a reduction in weight of the tray 22, the computer 10 may start a second dispensing period of time and display the amount of food removed from the tray during the second dispensing period of time, allowing the employee to adjust the portion of dispensed food up or down); and identify the amount of the ingredient based on a degree of the weight change of the cell ([0056] A fourth portion of the display 26 may display the current actual weight of food removed from the tray 22 to the employee); 
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Grass, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Grass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Grass since doing so would enhance the system by including a weighing system to weigh the food removed from the trays.
Regarding Claim 2, Grass teaches wherein the 5storage table includes (Fig. 2 element 202 furniture unit [0080] the plurality of food containers are stored in a plurality of storage compartments of the furniture unit 202.): a communication unit configured to transmit the ingredient list to the robot ([0201] FIG. 14, there is shown an embodiment of a method 700 for automating the preparation of food according to the present invention [0202] step 702, a user provides an indication of a food preparation. [0223] step 714, the control system 500 generates a task schedule 1000. [0225] step 716, the control system 500 executes the task schedule 1000); and 15a display unit configured to display the type and the amount of the ingredient and the ingredient list to allow the user to identify the type and the amount of the ingredient and the ingredient list.  ([0192] The touchscreen may be located either on the furniture unit 202 or in the vicinity of the system 100. The user therefore provides inputs on the touchscreen to send instructions to the system 100 for the food preparation. [0208] the user selects a recipe from a list of all recipes generated by the control system 500. [0222] the control system 500 displays the at least one missing ingredient with its name, its quantity and its weight on the touchscreen or on the smartphone, the tablet or the laptop of the user.)
Grass does not expressly disclose, but Conder discloses a memory configured to store the type of the ingredient stored in each of the cells (Fig. 33 element 112 memory device [0119] the food data store 128 may contain data to facilitate the…food weighing); a processor configured to: retrieve the cell of which the weight is changed from 10the memory to identify the type of the ingredient (Fig. 33 element 100 processing device [0119] The weighing module 116 allows a computer 10 to facilitate the weighing of food withdrawn from a tray 22); and obtain the ingredient list based on the type and the amount of the ingredient ( [0119] The menu data store 124 and the food data store 128 may contain data to facilitate the menu operations and food weighing); 
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Grass, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Grass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Grass since doing so would enhance the system by including a weighing system with memory and a processor to weigh the food removed from the trays.
Regarding Claim 4, Grass teaches wherein the 10robot includes: a communication module configured to receive the ingredient list from the storage table ([0059] FIG. 6 is a top view of the system illustrating food containers stored in drawers of a furniture unit and a freezer, the food containers comprising identification means; [0086] The identification means are configured to store information relating to the ingredient stored in the food container, such as the type of ingredient, the quantity of the given ingredient, the date of expiry of the ingredient according to the purchase date, etc. [0089] The system 100 further comprises an identification unit 300 for identifying a selected given food container. The identification unit 300 is operatively connected to the control system 500 for automatically identifying the identification means of the selected food containers for providing the suitable food container of a selected recipe to the food processing unit 200); and a control module configured to (Fig. 13 element 500 control system): select the menu to be cooked with the ingredient 15list ([0208] step 708, the user selects a recipe from a list of all recipes generated by the control system 500.); determine the recipe according to the selected menu ([0206] In the case where the user is not available to provide the at least one missing ingredient, according to processing step 706, the control system 500 displays at least one feasible recipe given the inventory 900 of the system 100); and control the cooking according to the recipe. ([0224] Referring to FIG. 17, an exemplary task schedule 1000 is shown and comprises at least one step for preparing and cooking the selected recipe at the desired time and for the desired number of people. The task schedule 1000 further specifies the time for completing the at least one step, the at least one ingredient required to prepare the recipe, the cooking devices needed, etc. [0225] According to processing step 716, the control system 500 executes the task schedule 1000 previously generated.)
Regarding Claim 5, Grass teaches wherein the 46control module is configured to (Fig. 13 element 500 control system): classify a menu stored in the memory and an ingredient included in the menu ([0229] the control system 500 is connected through the Internet to a recipe database 800 where a great number of recipes are listed.  [0231] step 710 of method 700, according to the inventory 900 of the system 100, the control system 500 determines if all the ingredients for the selected recipe are available. [0250] the control system 500 can save the preferences of each user and therefore provide suggestions to the users according to their previous meals. ); calculate a similarity between an ingredient of the 5ingredient list and the ingredient included in the menu to select a menu with a largest similarity ([0206] In the case where the user is not available to provide the at least one missing ingredient, according to processing step 706, the control system 500 displays at least one feasible recipe given the inventory 900 of the system 100, from which the user makes a choice.); and control the cooking with the recipe of the selected menu. ([0224] Referring to FIG. 17, an exemplary task schedule 1000 is shown and comprises at least one step for preparing and cooking the selected recipe at the desired time and for the desired number of people. The task schedule 1000 further specifies the time for completing the at least one step, the at least one ingredient required to prepare the recipe, the cooking devices needed, etc. [0225] According to processing step 716, the control system 500 executes the task schedule 1000 previously generated.)
Regarding Claim 106, Grass teaches wherein the control module is configured to (Fig. 13 element 500 control system): primarily compare the ingredient of the ingredient list with the ingredient of the menu ([0215] step 710, a test is performed to determine if all the ingredients required for the selected recipe to be prepared are available.); and secondarily compare an amount of the ingredient of the 15menu with an amount of the ingredient included in the ingredient list. ([0222] the control system 500 displays the at least one missing ingredient with its name, its quantity and its weight on the touchscreen)
Regarding Claim 7, Grass teaches wherein the control module is configured to recommend an additional 20ingredient to the user during or after the control of the cooking.  ([0210] the control system 500 provides meal recommendations based on previous meals)
Regarding Claim 8, Grass teaches wherein the robot further includes: an input module configured to receive a command of the 5user through at least one of a touch, a button, or a voice input from the user ([0191] the control system 500 is operated via a user interface (not shown) to enable a user to interact with the system 100. The user interface comprises a touchscreen, a voice recognition software and an application platform.); and an output module configured to express the command of the input module and an operational state of the control module to the user by using a screen or a sound. ([0226] step 718, the control system 500 may send a notification to the user via the user interface to inform the user that the desired meal is cooked.)
Regarding Claim 9, Grass teaches A method of controlling a robot system which is configured to determine a recipe by measuring a weight change of each of cells in a storage table that stores an ingredient, the method comprising (Fig 14 the method element 700 Fig. 2 element 202 furniture unit Abstract: A system is disclosed for automatically preparing meals according to a selected recipe [0080] the plurality of food containers are stored in a plurality of storage compartments of the furniture unit 202 [0087] an SKU barcode or RFID tag is associated with each food container and is configured to store information relating to the ingredient stored in the food container, such as the type of ingredient, the quantity of the given ingredient, the date of expiry of the ingredient according to the purchase date, etc.): 15 20obtaining, by the storage table, an ingredient list through 48the type and the amount of the ingredient to transmit the ingredient list to a robot ([0059] FIG. 6 is a top view of the system illustrating food containers stored in drawers of a furniture unit and a freezer, the food containers comprising identification means; [0086] The identification means are configured to store information relating to the ingredient stored in the food container, such as the type of ingredient, the quantity of the given ingredient, the date of expiry of the ingredient according to the purchase date, etc. [0089] The system 100 further comprises an identification unit 300 for identifying a selected given food container. The identification unit 300 is operatively connected to the control system 500 for automatically identifying the identification means of the selected food containers for providing the suitable food container of a selected recipe to the food processing unit 200); and determining, by the robot, the recipe according to the menu by retrieving a menu to be cooked with the ingredient list. ([0206] In the case where the user is not available to provide the at least one missing ingredient, according to processing step 706, the control system 500 displays at least one feasible recipe given the inventory 900 of the system 100 [0224] Referring to FIG. 17, an exemplary task schedule 1000 is shown and comprises at least one step for preparing and cooking the selected recipe at the desired time and for the desired number of people. The task schedule 1000 further specifies the time for completing the at least one step, the at least one ingredient required to prepare the recipe, the cooking devices needed, etc. [0225] According to processing step 716, the control system 500 executes the task schedule 1000 previously generated)
Grass does not expressly disclose, but Conder discloses identifying a type of the ingredient by detecting a cell of which a weight is changed according to an ingredient selection of a user through a scale installed under the cell (Fig. 2 element 22 trays with different types of ingredients Fig. 4 element 14 scale under element 22 tray [0053] if the computer sensed any dispensing of food from the tray 22 via a reduction in weight of the tray 22, the computer 10 may start a second dispensing period of time and display the amount of food removed from the tray during the second dispensing period of time, allowing the employee to adjust the portion of dispensed food up or down), and identifying an amount of the ingredient by calculating the weight change of the cell ([0056 A fourth portion of the display 26 may display the current actual weight of food removed from the tray 22 to the employee);
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Grass, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Grass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Grass since doing so would enhance the system by including a weighing system to weigh the food removed from the trays.
Regarding Claim 10, Grass teaches wherein the identifying of the type and the amount of the ingredient includes: storing a name of the ingredient stored in each of the 10cells in a memory ([0086] The identification means are configured to store information relating to the ingredient stored in the food container, such as the type of ingredient, the quantity of the given ingredient, the date of expiry of the ingredient according to the purchase date, etc.); 
Grass does not expressly disclose, but Conder discloses detecting a position of the cell of which the weight is changed (Claim 6: wherein the computer system is connected to a plurality of trays having different food ingredients located therein; wherein each of the plurality of trays is operatively connected to weight sensors which are connected to the computer system to allow the weighing module to monitor the weight of the trays and the food ingredients located therein; [0056] A fourth portion of the display 26 may display the current actual weight of food removed from the tray 22 to the employee); and retrieving the detected position of the cell from the memory to identify the name of the ingredient ([0121] The memory device 112 is a device that stores data generated or received by the computer 10 and may provide data to the processing device 100. the various modules and data stores allow the computer processor 100 to communicate with the sensors 34 and to provide portion information and menu and ingredient information to an employee via the user interface 104 ), and identifying 15the amount of the ingredient from the weight change of the cell.  ([0056] A fourth portion of the display 26 may display the current actual weight of food removed from the tray 22 to the employee)
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Grass, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Grass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Grass since doing so would enhance the system by including a weighing system to weigh the food removed from the trays.
Regarding Claim 11, Grass teaches wherein the obtaining of the ingredient list includes creating the ingredient list when an input representing completion of an ingredient selection is 20received from the user in the storage table ([0208] the user selects a recipe from a list of all recipes generated by the control system 500.) 
Grass does not expressly disclose, but Conder discloses or when each of the 49cells has no weight change for a predetermined time. ([0053] the computer 10 may track the sensed weight of the tray 22 and may identify a period of time during which the weight of the tray 22 does not change (i.e. a non-dispensing period of time).)
In this way, the system of Conder includes serving the correct amount of food using a weighing system to weigh the food removed from the trays in order to save money ([0003] and [0045]). Like Grass, Conder is concerned with providing a food service.
Therefore, from the teachings of Conder and Grass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Conder to the system of Grass since doing so would enhance the system by including a weighing system to weigh the food removed from the trays during a period of time.
Regarding Claim 12, Grass teaches wherein the obtaining of the ingredient list further includes outputting the ingredient 5list to a display unit.  ([0206] the control system 500 displays at least one feasible recipe given the inventory 900 of the system 100)
Regarding Claim 13, Grass teaches wherein the determining of the recipe includes: classifying a menu stored in the memory and an 10ingredient included in the menu ([0207] the user may enable the control system 500 to randomly select a recipe without the user's input. In this case, the control system 500 randomly selects a recipe from the feasible recipes given the inventory 900 of the system 100. [0208] the user selects a recipe from a list of all recipes generated by the control system 500.); calculating a similarity between an ingredient of the ingredient list and the ingredient included in the menu ([0206] In the case where the user is not available to provide the at least one missing ingredient, according to processing step 706, the control system 500 displays at least one feasible recipe given the inventory 900 of the system 100, from which the user makes a choice.); and selecting a menu with a largest similarity, and controlling the cooking with the recipe of the selected menu. ([0224] Referring to FIG. 17, an exemplary task schedule 1000 is shown and comprises at least one step for preparing and cooking the selected recipe at the desired time and for the desired number of people. The task schedule 1000 further specifies the time for completing the at least one step, the at least one ingredient required to prepare the recipe, the cooking devices needed, etc. [0225] According to processing step 716, the control system 500 executes the task schedule 1000 previously generated.) 
Regarding Claim 14, Grass teaches wherein the calculating of the similarity includes: comparing the ingredient of the ingredient list with the ingredient of the menu stored in the robot ([0215] step 710, a test is performed to determine if all the ingredients required for the selected recipe to be prepared are available); and 20comparing an amount of the ingredient of the menu with 50an amount of the ingredient included in the ingredient list.  ([0222] the control system 500 displays the at least one missing ingredient with its name, its quantity and its weight on the touchscreen)
Regarding Claim 15, Grass teaches further comprising recommending an additional ingredient to the user during or after 5the control of the cooking, after the determining of the recipe. ([0229] step 702 of the method 700, the control system 500 is connected through the Internet to a recipe database 800 where a great number of recipes are listed. Furthermore, the control system 500 may suggest certain recipes to the user based on his keywords and on recommendations of a recipe community 802 linked to the recipe database 800, as shown in FIG. 15)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grass (US 20200154948 A1) in view of Conder (US 20150260566 A1) in further view of Roy (US 20200054175 A1)
Regarding Claim 3, Grass teaches and a 3D cam configured to track the movement of the 5pincette, and the type of the ingredient is tracked based on the movement from the pincette to the cell. ([0097] the collecting element 400 comprises a grabbing member 600, shown in FIG. 2, for grabbing a selected given food container identified by the identification unit 300. The collecting element 400 is moveable along a vertical axis and is operatively connected to and operated by the control system 500 [0218] The control system 500 actuates the identification camera 302 and the collecting element 400 to grab and transport the food containers to be identified under the identification camera 302.)
Grass does not expressly disclose, but Roy discloses wherein the 45storage table includes: a pincette configured to move the ingredient from the cell to a bowl of the user ([0035] FIG. 6 shows an exploded view of the food assembler device with the attachment tool rack 9 shown removed with…opposing tongs 21 a and 21 b. [0037] FIG. 10, shows some of the attachment tools 37, 38 and 39 placed in the containers such that the robot 3 is saved of the step to go bring them from rack and put them back when collecting an ingredient from the respective containers for plating them on smart boats.);
In this way, the system of Roy includes different attachment tools that pick and plate food in order to prevent contamination ([0005]). Like Grass, Roy is concerned with providing a food service.
Therefore, from the teachings of Roy and Grass, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Roy to the system of Grass since doing so would enhance the system by including different attachment tools that pick and plate food in order to prevent contamination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664            
                                                                                                                                                                                            /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664